UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4015
ANTHONY FEURTADO,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4672
ANTHONY FEURTADO,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the District of South Carolina, at Columbia.
             Solomon Blatt, Jr., Senior District Judge.
                      (CR-96-325, CR-95-669)

                      Submitted: January 14, 2002
                        Decided: March 5, 2002

   Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL

Robert A. Ratliff, Mobile, Alabama; R. Jeanese Cabrera, Bridgeport,
Connecticut, for Appellant. J. Strom Thurmond, Jr., United States
2                     UNITED STATES v. FEURTADO
Attorney, Mark C. Moore, Assistant United States Attorney, Ann
Agnew Cupp, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In 1997, Anthony Feurtado pled guilty to one count of conspiracy
to possess with intent to distribute and to distribute crack cocaine and
one count of money laundering. In these consolidated appeals,
Anthony Feurtado appeals the amended judgment of conviction
entered after this Court vacated the sentence and remanded to the dis-
trict court for further proceedings and the district court’s denial of his
motion for relief from judgment. On appeal, this court remanded the
case, stating:

     the district court may, in its discretion, see Moore v. United
     States, 592 F.2d 753, 756 (4th Cir. 1979), accept the respec-
     tive plea agreement of an individual defendant and resen-
     tence the defendant so that the sentence of imprisonment
     plus the statutory five year period of supervised release does
     not exceed the actual term of imprisonment stated in the
     plea agreement. In the alternative, the district court may
     reject the plea agreement and allow the defendant to with-
     draw his guilty plea and plead again.

United States v. Feurtado, 191 F.3d 420, 428 (4th Cir. 1999). The
court closed by stating "on remand the district court, at its option,"
may either impose a sentence in accordance with the sentence in the
plea agreement or allow the defendants to withdraw the pleas and
plead again. Id. at 429. On remand, the district court sentenced
Feurtado to 210 months’ imprisonment and 5 years’ supervised
release, in accordance with this court’s mandate and the terms of the
                      UNITED STATES v. FEURTADO                        3
plea agreement. On appeal, Feurtado claims: (1) the district court
erred by not permitting him to withdraw his guilty plea; (2) the dis-
trict court lacked jurisdiction because the indictment did not include
a drug quantity; (3) the guilty plea was not voluntary because the
indictment did not include a drug quantity; and (4) the venue for the
money laundering charge was not proper. Feurtado has filed motions
in each appeal to file a pro se supplemental brief and a pro se supple-
mental brief. We grant the motion but find the issues raised in the
brief to be without merit. Finding no reversible error, we affirm.

   We find the district court did not abuse its discretion by sentencing
Feurtado in accordance to the terms of the plea agreement and the
mandate. Because Feurtado was sentenced below the statutory maxi-
mum term of imprisonment authorized under 21 U.S.C.A.
§ 841(b)(1)(C) (West 1999 & Supp. 2001), the district court’s imposi-
tion of a sentence was within its jurisdiction. United States v. Dinnall,
269 F.3d 418, 423 (4th Cir. 2001) (district court not acting in excess
of its jurisdiction if sentence for a crack cocaine conspiracy offense
in which the indictment did not charge a drug quantity does not
exceed twenty years’ imprisonment).

   We find Feurtado’s guilty plea was knowing and voluntary.
Feurtado pled guilty to conspiracy to possess with intent to distribute
crack cocaine in violation of 21 U.S.C.A. §§ 841(a)(1) & 846 (West
1999 & Supp. 2001). He was sentenced to a term of imprisonment
below the statutory maximum of § 841(b)(1)(C) and in accordance
with the terms of the plea agreement. Accordingly, Feurtado was sen-
tenced in accordance to the crime for which he was indicted and pled
guilty. Thus, there was no error. See Dinnall, 269 F.3d at 423 n.3.

   Feurtado claims venue on the money laundering charge was
improper because all conduct concerning that charge occurred in Cali-
fornia. We find this issue waived because it was not preserved in the
district court or raised during the first appeal. See United States v.
Stewart, 256 F.3d 231 (4th Cir. 2001), cert. denied, ___ U.S. ___,
2001 WL 1283457 (U.S. Nov. 26, 2001) (No. 01-6797); United States
v. Santiesteban, 825 F.2d 779, 783 (4th Cir. 1987).

  Accordingly, we affirm the amended judgment of conviction.* We

  *Insofar as Feurtado appeals the district court’s denial of his motion
for relief from judgment, the issue is waived.
4                    UNITED STATES v. FEURTADO
grant Feurtado’s motions to file a pro se supplemental brief. We dis-
pense with oral argument because the facts and legal conclusions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED